Title: From George Washington to John Hancock, 4–5 August 1775
From: Washington, George
To: Hancock, John



Sir
Camp at Cambridge August 4th[-5] 1775

I am to acknowledge the Receipt of your Favour of the 24th July accompanied by 284 Commissions, which are yet much short of the necessary Number. I am much honoured by the Confidence reposed in me of appointing the several Officers recommended in mine of the 10th ult.; and shall endeavour to select such Persons, as are best qualified to fill those important Posts.
General Thomas has accepted his Commission, & I have heard nothing of his Retirement since, so that I suppose he is satisfied.
In the Renewal of these Commissions some Difficulties occur, in which I should be glad to know the Pleasure of the honbe Congress. The General Officers of the Massachusetts, have Regiments, those of Connecticut, have both Regiments, & Companies, & the other Field Officers have Companies each. From Rhode Island, the General Officer has no Regimt, but the Field Officers have Companies: But I do not find they have, or expect

Pay under more than one Commission. Should the Commissions now to be delivered pursue these different Establishments, there will be a Distinction between General & Field Officers of the same Rank—In Order to put New Hampshire, Massachusetts & Rhode Island upon a Line with Connecticut, it would be necessary to dismiss a Number of Officers in Possession of Commissions, without any Fault of theirs; on the other Hand, to bring the Connecticut Generals, & Field Officers to the same Scale with the others, will add to the Number of Officers, & may be deemed inconsistent with the Terms on which they entered into the Service, altho. you add nothing to the Expence, except in the Article of Provisions. Upon the whole, it is a Case, which I would wish the Honbe Congress to consider & determine.
Col: Gridley of this Province, who is at the Head of the Artillery has the Rank of Major Genl from the Provincial Congress. Will it be proper to renew his Commission here in the same Manner? It is proper here to remark, that in this Case he will take Rank of all the Brigadiers General, & even the Majors General, whose Commissions are subsequent in Date, & can answer no good Purpose, but may be productive of many bad Consequences.
These are Matters of some Importance, but I am embarrassed with a Difficulty of a superiour kind. The Estimate made in Congress, supposed all the Regiments to be formed upon one Establishment, but they are different in different Provinces; & even vary in the same Province, in some Particulars. In Massachusetts, some Regiments have Ten Companies, others Eleven; The Establishment of the former is 590 Men Officers included, of the latter 649. The Establishment of Rhode Island, & New Hampshire is 590 to a Regiment, Officers included. Connecticut has 1000 Men to a Regiment. Should the Massachusetts Regiments be completed; with the new Levies from Rhode Island & Connecticut and the Riffle Men, the Number will exceed 22,000. If they should not be completed, as each Regiment is fully officer’d, there will be a heavy Expence to the Publick without an adequate Service. The Reduction of some of them seems to be necessary & yet is a Matter of much Delicacy, as we are situated. I most earnestly request it may be taken into immediate Consideration, & the Time & Mode of doing it,

pointed out by the Honbe Congress. By an Estimate I have made, from the General Return, when the new Levies arrive, & the Regiments are completed there will be 24,450 Men on the Pay & Provision of the united Colonies. Some of the recruiting Officers who have been out on that Service, have returned with very little Success, so that we may safely conclude, the Number of 2064 now wanting to complete will rather increase than diminish[.] There are the Regiment of Artillery consisting of 493 Men, & one under Col: Sergeant who has not received any Commission; altho. he had Orders to raise a Regiment from the Provincial Congress here, which are not included in the above Estimate. This last Regiment consists of 234 Men by the last Return, but a Company has since joined—By adverting to the General Return, which I have the Honour of inclosing (No. 1.) it will be seen what Regiments are most deficient.
If the Congress does not chuse to point out the particular Regiments, but the Provinces in which the Reduction is to be made, the several Congresses & Assemblies may be the proper Channell to conduct this Business: which I should also conceive the most adviseable, from their better Acquaintance with the Merits, Terms, & Time of Service of the respective Officers—Reducing some Regiments, & with the Privates thereof, filling up others would certainly be the best Method of accomplishing this Work, if it were practicable; but the Experiment is dangerous, as the Massachusetts Men under the Priviledge of chusing their own Officers, do not conceive themselves bound if those Officers are disbanded.
As General Gage is making Preparations for Winter, by contracting for Quantities of Coal; it will suggest to us the Propriety of extending our Views to that Season. I have directed that such Huts as have been lately made of Boards, should be done in such a Manner, that if necessary they may serve for covering during the Winter. but I need not enlarge upon the Variety of Necessities such as Cloathing, Fuel &c.—both exceedingly scarce & difficult to be procured, which that Season must bring with it; if the Army, or any considerable Part of it is to remain embodied. From the Inactivity of the Enemy since the Arrival of their whole Reinforcement, their continual Addition to their Lines, & many other Circumstances, I am inclined to think that finding us so well prepared to receive them, the Plan

of Operations is varied; & they mean by regular Approaches to bombard us out of our present Line of Defence, or are waiting in Expectation that the Colonies must sink under the Weight of the Expence; or the Prospect of a Winters Campaign, so discourage the Troops as to break up our Army. If they have not some such Expectations, the Issue of which they are determined to wait; I cannot account for the Delay, when their Strength is lessened every Day by Sickness, Desertions, & little Skirmishes.
Of these last, we have had only two worthy of Notice: Having some Reason to suspect they were extending their Lines at Charles Town, I last Saturday Evening, ordered some of the Riffle Men down to make a Discovery, or bring off a Prisoner—They were accidentally discovered sooner than they expected; by the Guard coming to relieve, & obliged to fire upon them: We have Reason to believe they killed several. They brought in two Prisoners whose Acct confirmed by some other Circumstances removed my Suspicions in part: Since that Time we have on each Side drawn in our Centries, & there have been scattering Fires along the Line. This Evening we have heard of three Captains who have been taken off by the Riffle Men & one killed by a Cannon Shot from Roxbury besides severall Privates; but as the Intelligence is not direct, I only mention it as a Report which deserves Credit. The other happened at the Light House. A Number of Workmen having been sent down to repair it with a Guard of 22 Marines & a Subaltern, Major Tupper last Monday Morning about 2 oClock landed there with about 300 Men, attack’d them killed the Officer, & 4 Privates, but being detained by the Tide, in his Return he was attack’d by several Boats, but he happily got through with the Loss of one Man killed & another wounded. The Remainder of the ministerial Troops, 3 of which are badly wounded, he brought off Prisoners, with 10 Tories all of whom are on their Way to Springfield Gaol. The Riffle Men in these Skirmish lost one Man who we hear is a Prisoner in Boston Gaol—The Enemy in Return endeavoured to surprize our Guard at Roxbury, but they being apprized of it by a Deserter, had Time to prepare for it; but by some Negligence or Misconduct in the Officer of the Guard, they burnt the George Tavern on the Neck; & have every Day since been cannonading us from their Lines both at Roxbury & Charlestown, but with no other Effect than the Loss of two

Men—On our Part except straggling Fires from the small Arms about the Lines which we endeavour to restrain, we have made little or no Return. Our Situation in the Article of Powder is much more alarming than I had the most distant Idea of. Having desired a Return to be made out on my Arrival, of the Ammunition, I found 303½ Bbbl’s of Powder mentioned as in the Store: But on ordering a new Supply of Cartridges yesterday, I was informed to my very great Astonishment, that there was no more than 36 Bbbls of the Massachusetts Store, which with the Stock of Rhode Island, New Hampshire & Connecticut makes 9937 lb. not more than 9 Rounds a Man: As there had been no Consumption of Powder since, that could in any Degree account for such a Deficiency, I was very particular in my Inquiries, & found that the Committee of Supplies, not being sufficiently acquainted with the Nature of a Return, or misapprehending my Request, sent in an Account of all the Ammunition, which had been collected by the Province so that the Report included not only what was in Hand, but what had been spent. Upon discovering this Mistake, I immediately went up to confer with the Speaker of the House of Representatives, upon some Measures to obtain a Supply from the neighbouring Townships, in such a Manner, as might prevent our Poverty being known as it is a Secret of too great Consequence to be divulged in the general Court, some Individual of which might perhaps indiscreetly suffer it to escape him, so as to find its Way to the Enemy the Consequences of which, are terrible even in Idea—I shall also write to the Governours of Rhode Island, & Connecticut, & the Committee of Safety in New Hampshire on this Subject, urging in the most forcible Terms, the Necessity of an immediate Supply if in their Power. I need not enlarge on our melancholy Situation; it is sufficient that the Existence of the Army, & the Salvation of the Country, depends upon something being done for our Relief both speedy and effectual, & that our Situation be kept a profound Secret.
In the Inclosures (No. 2 & 3) I send the Allowance of Provisions &c., made by the Provinces of Connecticut & Massachusetts, the Mode & Quantity are different from what has fallen within my Experience, & I am confident must prove very wasteful, & expensive. If any Alteration can be safely made, (which I much doubt) there might be a great Saving to the publick.

A Gentleman of my Family, assisted by a Deserter who has some Skill in Fortification, has by my Direction sketch’d out two Draughts of our respective Lines, at Charles Town & Roxbury, which with the Explanations will convey some Idea of our Situation, and I hope prove acceptable to the Members of the honourable Congress. They are the Inclosures (No. 4 & 5).
Since I had the Honour of addressing you last, I have been applied to, by a Committee of the General Court for a Detachment of the Army, to protect the Inhabitants of the Eastern Parts of this Province, from some apprehended Depredations on their Coasts—I could have wish’d to have complied with their Request but after due Consideration, & consulting the General Officers, together with those Members of Congress, who are here, I thought it my Duty to excuse myself. The Application, & my Answer are the Inclosures No. 6 & 7 which I hope will be approved by the honourable Congress.
Since I began this Letter, the Original of which the Inclosure No. 8 is a Copy, fell into my Hands; as the Writer is a Person of some Note in Boston, & it contains some Advices of Importance not mentioned by others, I thought proper to forward it as I received it. By comparing the Handwriting with another Letter, it appears the Writer is one Belcher Noyes, a Person probably known to some of the Gentlemen Delegates from this Province; who can determine from his Principles & Character what Credit is due to him.
The Army is now formed into three grand Divisions, under the Command of the Generals Ward Lee & Puttnam. Each Division into two Brigades, consisting of about 6 Regiments each, commanded by Generals Thomas, & Spencer at Roxbury; Heath at Cambridge, Sullivan & Green at Winter Hill. By this you will please to observe, there is a Deficiency of one Brigadier General, occasioned by Mr Pomroys not acting under his Commission, which I beg may be filled up as soon as possible. I observe the Honbe Congress have also favoured me with the Appointment of three Brigade Majors; I presume they have, or intend to appoint the rest soon, as, they cannot be unacquainted that one is necessary to each Brigade, & in a new raised Army it will be an Office of great Duty & Service.
General Gage has at length liberated the People of Boston, who land in Numbers at Chelsea every Day, the Terms on which

the Passes are granted as to Money Effects & Provisions correspond with Mr Noyes’s Letter.
We have several Reports that General Gage is dismantling Castle William and bringing all the Cannon up to Town, but upon a very particular Inquiry, Accounts are so various that I cannot ascertain the Truth of it.
I am sorry to be under a Necessity of making such frequent Examples among the Officers where a Sense of Honour, & the Interest of their Country might be expected to make Punishment unnecessary. Since my last, Capt. Parker of Massachusetts for Frauds both in Pay, & Provisions, & Capt. Gardiner of Rhode Island for Cowardice in running away from his Guard on an Alarm, have been broke. As nothing can be more fatal to an Army, than Crimes of this kind; I am determined by every Motive of Reward & Punishment to prevent them in future.
On the first Instt a Chief of the Cagnewaga Tribe, who lives about 6 Miles from Montreal, came in here, accompanied by a Col: Bayley of Cohoss. His Accounts of the Temper & Disposition of the Indians, are very favourable. He says they have been strongly sollicited by Govr Carlton, to engage against us, but his Nation is totally averse: Threats, as well as Intreaties have been used without Effect. That the Canadians are well disposed to the English Colonies, and if any Expedition is meditated against Canada the Indians in that Quarter will give all their Assistance. I have endeavoured to cherish these favourable Dispositions, & have recommended to him to cultivate them on his Return. What I have said, I enforced with a Present which I understood would be agreeable to him, and as he is represented to be a Man of Weight, & Consequence in his own Tribe: I flatter myself his Visit will have a good Effect. His Accounts of Govr Carltons Force & Situation at St Johns correspond with what we have already had from that Quarter.
The Accession of Georgia, to the Measures of the Congress is a happy Event & must give a sincere Pleasure to every Friend of America.
August 5th.
We have Accounts this Morning of two Explosions at the Castle, so that its Destruction may now be supposed certain.
I have this Morning been alarmed with an Information that two Gentlemen from Philada [(]Mr Hitchbourn & Capt. White)

with Letters for General Lee & my⟨se⟩lf have been taken by Capt. Ayscough at Rhode Island, the Letters intercepted & sent forward to Boston with the Bearers as Prisoners. That the Captain exulted much in the Discoveries he had made & my Informer who was also in the Boat but released understood them to be the Letters of Consequence. I have therefore dispatch’d the Express immediately back, tho’ I had before resolved to detain him till Fessendens Return. I shall be anxious till I am relieved from the Suspence I am in as to the Contents of those Letters.
It is exceedingly unfortunate that Gentlemen should chuse to travel the only Road on which there is Danger. Let the Event of this be what it will I hope it will serve as a general Caution against trusting any Letters that Way in future.
Nothing of Consequence has occurr’d in the Camp these two Days. The Inhabitants of Boston continue coming out at Chelsea but under a new Restriction that no Men shall come out without special Licence which is refused to all Mechanicks since the Tory Labourers were taken at the Light House. I have the Honou⟨r to⟩ be Sir, Your most Obed. obliged & very Hbble Servt

Go: Washington

